UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Filing Status Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ý Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No -ii- Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4T. Controls and Procedures 13 PART II – OTHER INFORMATION Page No. Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 -iii- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities as of June 30, 2009 and December 31, 2008 June 30, 2009 December 31, 2008 ASSETS Investments in investment funds–at fair value–Note B (cost: $69,295,861 and $76,393,699 at June 30, 2009 and December 31, 2008, respectively) $ 70,910,621 $ 95,438,015 Unrealized gain on futures contracts–at fair value–Note B 1,286,788 399,456 Total investments (cost: $69,295,861 and $76,393,699 at June 30, 2009 and December 31, 2008, respectively) 72,197,409 95,837,471 Cash and cash equivalents 12,264,863 22,861,740 Interest and other receivables -0- 793 Redemptions receivable 12,666,866 -0- Investments in transit 14,950,000 600,000 Total assets $ 112,079,138 $ 119,300,004 LIABILITIES AND NET ASSETS Liabilities Unrealized loss on futures contracts–at fair value–Note B $ 1,394,641 $ 421,497 Trail commissions payable 12,883 12,784 Management, incentive and administrative fees payable 107,026 144,055 Managed accounts fees payable 64,323 73,446 Accrued operating expenses 22,025 -0- Membership redemptions payable 1,035,623 988,367 Capital contributions received in advance of admission date 2,212,750 1,783,100 Total liabilities 4,849,271 3,423,249 Net assets 107,229,867 115,876,755 Total liabilities and net assets $ 112,079,138 $ 119,300,004 Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Statements of Operations (Unaudited) For the threemonths endedJune 30, 2009 For the threemonths endedJune 30, 2008 For the sixmonths endedJune 30, 2009 For the sixmonths endedJune 30, 2008 Investment income Realized and unrealized gains (loss) on investments–Note B Realized gain on investments $ 4,127,717 $ 543,741 $ 7,315,270 $ 1,336,587 Unrealized gain (loss) on investments (5,861,115 ) 2,728,594 (13,089,074 ) 10,172,598 Net realized and unrealized gain (loss) on investments (1,733,398 ) 3,272,335 (5,773,804 ) 11,509,185 Interest income 156 3,129 653 20,525 Total net investment gain (loss) income (1,733,242 ) 3,275,464 (5,773,151 ) 11,529,710 Operating expenses Management and incentive fees 227,244 325,477 461,870 1,261,070 Administrative fees 144,576 160,803 322,213 311,651 Managed account fees 135,693 -0- 205,871 -0- Operating expenses 22,025 -0- 22,025 -0- Bank fees 794 1,821 2,960 3,732 Trailing commissions 38,444 24,043 78,356 45,184 Total operating expenses 568,776 512,144 1,093,295 1,621,637 NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ (2,302,018 ) $ 2,763,320 $ (6,866,446 ) $ 9,908,073 Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets (Unaudited) For the sixmonths endedJune 30, 2009 For the sixmonths endedJune 30, 2008 Net assets at beginning of period $ 115,876,755 $ 85,973,252 Capital contributions 12,122,887 16,351,233 Redemptions (13,903,329 ) (4,238,308 ) Net increase (decrease) from operations (6,866,446 ) 9,908,073 Net assets at end of period $ 107,229,867 $ 107,994,250 Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Statements of Cash Flows (Unaudited) For the sixmonths endedJune 30, 2009 For the sixmonths endedJune 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net increase (decrease) in net assets resulting from operations $ (6,866,446 ) $ 9,908,073 Adjustments to reconcile ‘net increase (decrease) in net assets resulting from operations’ to cash used in operating activities: Increase in investments in investment funds (24,156,347 ) (16,670,000 ) Redemptions from investments in investment funds 42,995,750 8,000,000 Realized gains (7,315,270 ) (1,336,587 ) Unrealized loss (gain) 13,089,074 (10,172,598 ) Decrease in interest receivable 793 2,910 Increase in investments in transit (14,350,000 ) (2,350,000 ) Increase in redemptions receivable (12,666,866 ) -0- Increase (decrease) in commissions payable 99 (2,304 ) Increase in accrued operating expenses 22,024 -0- Increase (decrease) in fees payable (46,151 ) 29,333 NET CASH USED IN OPERATING ACTIVITIES (9,293,340 ) (12,591,173 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 12,552,537 17,018,787 Membership redemptions (13,856,074 ) (4,393,588 ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES (1,303,537 ) 12,625,199 NET DECREASE (INCREASE) IN CASH AND CASH EQUIVALENTS (10,596,877 ) 34,026 Cash and cash equivalents at beginning of period 22,861,740 1,086,449 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 12,264,863 $ 1,120,475 Cash paid for interest $ -0- $ -0- Cash paid for taxes $ -0- $ -0- SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At June 30, 2009 and 2008, the Fund had membership redemptions payable of $1,035,623 and $622,817, and contributions received in advance of $2,212,750 and $2,879,379, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund offers units in multiple classes (Class A, B, C, D, and E). As of June 30, 2009, no Class D Units were outstanding. The Fund is a speculative commodity pool and is a “fund-of- funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent Commodity Trading Advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”). The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds.All of the financial instruments held by the investment funds are reported at fair value.Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition.Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Investments in Futures Contracts:The Fund invests in financial and commodity futures contracts by allocating assets to Investment Funds and Portfolio Managers in order to profit from anticipated trends in foreign exchange, interest rates and market prices. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash equal to a certain percentage of the contract amount (initial margin deposit). Subsequent payments, known as variation margin, are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the underlying items. The Fund recognizes a gain or loss equal to the daily variation margin. If market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. Investment Income:Investment income includes realized and unrealized gains and losses from the Fund’s investments in investment funds, managed accounts, and interest income. Gains, losses, income earned and expenses incurred by the investment funds are allocated to the Fund based on the Fund’s percentage ownership in each respective fund. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns.The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Return to Table of Contents -5- Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. Non-interest bearing demand deposits are fully insured by the FDIC. Interest bearing deposits are insured up to $250,000. The amount of coverage currently is expected to decrease to $100,000 as of January 1, 2010. The Fund has an arrangement allowing for the sweep of excess cash deposits on a nightly basis. As of April 9, 2009 the Fund discontinued the sweep of excess cash from the operating account. The Fund has established managed accounts to be traded by certain foreign exchange and commodity trading advisors on behalf of the Fund. Cash in managed accounts is held by Newedge USA, LLC to secure trading positions in currency and commodity futures. These funds are insured to the SIPC limits. Aspen Diversified Fund LLC Cash Held in Excess of Federally Insured Limits Description Balance as ofJune 30, 2009 Balance as ofDecember 31, 2008 Cash in bank $ 1,592,355 $ 380,000 Overnight sweep -0- 1,054,506 Total cash held at Bank of America 1,592,355 1,434,506 Cash held in managed accounts 10,672,508 21,427,234 Total cash and cash equivalents 12,264,863 22,861,740 FDIC insurance limit (1,592,355 ) (380,000 ) SIPC insurance limit (500,000 ) (500,000 ) Collateralized deposits -0- (1,054,506 ) Uninsured, uncollateralized balance $ 10,172,508 20,927,234 Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. New Accounting Standard:Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date. As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available. Adoption of SFAS 157 did not have a material impact on the financial statements for the six months ended June 30, 2009. Return to Table of Contents -6- NOTE B – INVESTMENTS IN INVESTMENT FUNDS At June 30, 2009 and during the six months then ended investments in investment funds and net realized and unrealized gains (losses) on investment funds and futures contracts consisted of the following: Gains/(Losses)(for the six monthsended June 30, 2009) Cost Basisas of June 30, 2009 Fair Valueas of June 30, 2009 % of Fund’sNet Assets Investment Funds: Abraham Commodity Fund LP $ 25,894 $ 2,983,000 $ 3,008,894 2.81% AlphaMosaic (US) LLC–Altis (45,751 ) 3,094,000 3,048,249 2.84% AlphaMosaic (US) LLC–Krom River (77,932 ) 4,314,000 4,236,068 3.95% APM Hedged Global Commodity Fund, LDC (702,113 ) 2,617,335 2,853,984 2.66% Boronia Diversified Fund (U.S.), LP (794,408 ) 13,033,000 14,424,437 13.45% Discus Fund Ltd. 243,055 5,986,347 -0- 0.00% Discus Feeder Ltd. (40,222 ) -0- 5,946,126 5.55% Global Commodity Systematic LP (60,229 ) 8,454,979 5,808,784 5.42% HFR MF Diversified Select Master Trust (1,122,920 ) -0- -0- 0.00% Man-AHL Diversified II LP (2,281,950 ) 13,434,200 15,281,296 14.25% Millburn Commodity Fund LP (207,389 ) 2,983,000 2,775,610 2.59% MMT Energy Fund (44,175 ) 1,580,000 1,535,825 1.43% Robeco Transtrend Diversified Fund LLC (252,424 ) 8,600,000 9,750,000 9.09% Sparta Commodities US Feeder Fund LLC 25,348 2,216,000 2,241,348 2.09% Total Investment Funds $ (5,335,216 ) $ 69,295,861 $ 70,910,621 66.13% Futures Contracts, net (438,588 ) -0- (107,853 ) (0.10% ) Total $ (5,773,804 ) 69,295,861 $ 70,802,768 66.03% Other assets, less liabilities 36,427,099 33.97% Net assets $ 107,229,867 100.00% At June 30, 2009 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 70,910,621 $ -0- Unrealized gain on futures contracts, net (107,853 ) $ -0- $ -0- Total $ (107,853 ) $ 70,910,621 $ -0- Return to Table of Contents -7- At June 30, 2009, and during the six months then ended, the Fund’s investments in futures contracts and net unrealized gains (losses) by type, were as follows: Net Unrealized Gains/(Losses) Foreign exchange contracts $ (83,413 ) Commodity futures contracts (24,440 ) Total $ (107,853 ) At December 31, 2008 and during the six months ended June 30, 2008, investments in investment funds and net realized and unrealized gains (losses) on investment funds and futures contracts consisted of the following: Gains/(Losses)(for the six monthsended June 30, 2008) Cost Basisas of December 31, 2008 Fair Valueas of December 31, 2008 % of Fund’sNet Assets Investment Funds: APM Hedged Global Commodity Fund, LDC $ 1,559,350 $ 11,600,980 $ 14,122,097 12.19% Aspect US Fund LLC 1,778,289 -0- -0- 0.00% Boronia Diversified Fund (U.S.), LP 332,602 13,033,000 15,218,845 13.13% Discus Fund Ltd. 327,425 4,545,519 5,343,293 4.61% FORT Global Contrarian, LP 517,410 -0- -0- 0.00% Global Commodity Systematic LP 1,016,084 11,730,000 13,898,324 11.99% HFR MF Diversified Select Master Trust 2,846,079 14,450,000 20,289,786 17.51% Man-AHL Diversified II LP 1,377,632 13,034,200 17,163,246 14.81% Robeco Transtrend Diversified Fund LLC -0- 8,000,000 9,402,424 8.11% Welton Global Capital Markets Fund, Ltd. 1,754,314 -0- -0- 0.00% Total Investment Funds $ 11,509,185 $ 76,393,699 $ 95,438,015 82.35% Futures Contracts, net -0- -0- (22,041 ) (0.02% ) Total $ 11,509,185 76,393,699 $ 95,415,974 82.33% Other assets, less liabilities 20,460,781 17.67% Net assets $ 115,876,755 100.00% Return to Table of Contents -8- The investment objectives and redemption policies for the investment funds in which the Fund was invested as of June 30, 2009 were as follows: Investment Funds and Managed Accounts Investment Objective Redemptions Permitted Abraham Commodity Fund LP Commodity Specialist Monthly ADF Trading Company I, LLC Long-Term Trend Follower Daily ADF Trading Company II, LLC Short-Term Trend Follower Daily ADF Trading Company III, LLC Commodity Specialist Daily AlphaMosaic (US) LLC–Altis Commodity Specialist Monthly AlphaMosaic (US) LLC–Krom River Commodity Specialist Monthly APM Hedged Global Commodity Fund, LDC Commodity Specialist Quarterly Boronia Diversified Fund (U.S.), LP Short-Term Trend Follower Monthly Discus Feeder Ltd. Short-Term Trend Follower Monthly Global Commodity Systematic LP Commodity Specialist Annually HFR MF Diversified Select Master Trust Long-Term Trend Follower Monthly Man-AHL Diversified II LP Long-Term Trend Follower Monthly Millburn Commodity Fund LP Commodity Specialist Monthly MMT Energy Fund Commodity Specialist Monthly Robeco Transtrend Diversified Fund LLC Medium-Term Trend Follower Monthly Sparta Commodities US Feeder Fund LLC Commodity Specialist Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund. Management is required to disclose any investments that exceed 5% of the Fund’s net assets at year end.Information is not available to determine if an individual investment held by any of the investment funds exceeded 5% of the Fund’s net assets at June 30, 2009 and December 31, 2008. At June 30, 2009 and December 31, 2008, the Fund had remitted $14,950,000 and $6,000,000, respectively, to investment funds that will not be credited to its respective capital accounts until the first day of the following month.These amounts have been recorded as investments in transit. Additionally, the Fund submitted redemption request to two investment funds totaling $12,666,866. At June 30, 2009 these amounts have been recorded as redemptions receivable and were subsequently received in the following month. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members. Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. The Fund admits members only on the first day of each month. At June 30, 2009 and December 31, 2008, the Fund had received capital contributions of $2,212,750 and $1,783,100, respectively, that were credited to the member’s capital accounts on the first day of the following month or in a future admission period.These amounts have been recorded as capital contributions received in advance of admission date. Return to Table of Contents -9- The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class D Units Class E Units Management fees 1.00% 1.00% 0.75% 1.00% 0.00% Incentive fees 10.00% 10.00% 7.50% 10.00% 0.00% Administrative fees 0.35% 0.35% 0.05% 0.70% 0.35% As of June 1, 2009, the administrative fees of the Fund decreased from 0.65% to 0.35% for Class A, Class B and Class E Units, from 0.25% to 0.05% for Class C Units, and from 1.65% to 0.70% for Class D Units. In addition, the Fund will pay its operating expenses and custody fees. The operating expenses will be allocated pro-rata to each Class of Units. The custody fees will be paid by each Class as incurred. The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark.During the six months ended June 30, 2009 and 2008, the Fund recognized management and incentive fee expenses of $461,870 and $1,261,070, respectively. During the six months ended June 30, 2009 and 2008, the Fund recognized administrative fee expenses of $322,213 and $311,651, respectively. At June 30, 2009 and December 31, 2008, accounts payable consisted of $107,026 and $144,055, respectively, related to management fees, incentive fees and administrative fees. NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the three months ended June 30, 2009: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2008 $ 121.94 $ 133.53 $ 102.93 N/A $ 141.90 Net loss from investments in investment funds (6.19 ) (6.80 ) (5.25 ) N/A (7.24 ) Interest income 0.00 0.00 0.00 N/A 0.00 Total investment loss (6.19 ) (6.80 ) (5.25 ) N/A (7.24 ) Management & incentive fees (0.59 ) (0.65 ) (0.38 ) N/A 0.00 Administrative fees (0.36 ) (0.39 ) (0.11 ) N/A (0.42 ) Other expenses (1.42 ) (0.28 ) (0.20 ) N/A (0.29 ) Total operating expenses (2.37 ) (1.32 ) (0.69 ) N/A (0.71 ) Ending unit value at June 30, 2009 $ 113.38 $ 125.41 $ 96.99 N/A $ 133.95  Class D Units had not yet been issued as of June 30, 2009. Return to Table of Contents -10- These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income (5.28% ) (5.19% ) (5.39% ) N/A (5.23% ) Operating expenses (2.02% ) (1.01% ) (0.71% ) N/A (0.51% ) Net loss (7.30% ) (6.19% ) (6.11% ) N/A (5.74% ) Total return (7.02% ) (6.08% ) (5.77% ) N/A (5.60% ) The portfolio turnover rate for the quarter ended June 30, 2009 was 34.88%. Financial highlights were as follows for the three months ended June 30, 2008: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 N/A N/A $ 125.61 Unit purchase price $ N/A $ N/A 100.00 N/A $ N/A Net income from investments in investment funds 14.15 15.25 3.06 N/A 15.96 Interest income 0.03 0.03 0.00 N/A 0.03 Total investment income 14.18 15.28 3.06 N/A 15.99 Management & incentive fees (1.79 ) (2.06 ) (0.40 ) N/A 0.00 Administrative fees (0.38 ) (0.42 ) (0.06 ) N/A (0.44 ) Other expenses (1.19 ) 0.00 0.00 N/A 0.00 Total operating expenses (3.36 ) (2.48 ) (0.46 ) N/A (0.44 ) Ending unit value at June 30, 2008 $ 123.14 $ 133.50 $ 102.60 $ N/A $ 141.16  Class C Units were first issued April 1, 2008.  Class D Units had not yet been issued as of June 30, 2008. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 11.79% 11.98% 3.09% N/A 11.79% Operating expenses (2.83% ) (1.93% ) (0.46% ) N/A (0.32% ) Net income 8.96% 10.05% 2.26% N/A 11.47% Total return 9.63% 10.61% 2.60% N/A 12.38% The portfolio turnover rate for the quarter ended June 30, 2008 was 8.27%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity. There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way. The investment funds in which the Fund invests have varying liquidity opportunities ranging from monthly to annually. The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members. Redemption requests could be delayed due to liquidity constraints of Investee Pools. Return to Table of Contents -11- Capital Resources. There are no commitments for capital expenditures as of the end of the latest fiscal period.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund. The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Fund’s capital resource arrangements at the present time. Results of Operations. The Fund is a collective investment pool. The net assets of the pool continue to increase as new interests are issued. Performance of the Fund may vary considerably from one period to the next. Results may also vary considerably when compared to results from the same period in previous years. The collective performance results of the investment funds were negative during the three months ended June 30, 2009. The Fund’s performance coupled with ongoing operating expenses resulted in a total negative return of (6.13%) for the overall Fund during the six months ended June 30, 2009. The negative return per class was as follows: (7.02%) for Class A Units; (6.08%) for Class B Units; (5.77%) for Class C Units; and (5.60%) for Class E Units. Comparative performance for the six months ended June 30, 2008 resulted in a positive return per class as follows: 9.63% for Class A Units; 10.61% for Class B Units; 2.60% for Class C Units; and 12.38% for Class E Units. Class A Units were first issued August 1, 2006; Class B Units were first issued August 1, 2005; Class C Units were first issued on April 1, 2008; and Class E Units were first issued July 1, 2005. Differences in these results may be attributable to general market conditions and the differences in fee structures by class. Off-Balance Sheet Arrangements. The Fund does not have any off-balance-sheet arrangements (as defined in Regulation S-K 303(a)(4)(ii)) that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Tabular Disclosure of Contractual Obligations. Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of- funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent Commodity Trading Advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”).The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools.Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See “Item 1A.Risk Factors” of the Fund’s Form 10-K, filed on April 17, 2009, for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Return to Table of Contents -12- Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. Fair Value of Market Risk Sensitive Instruments Fair Value as of June 30, 2009 % of Total Abraham Commodity Fund LP $ 3,008,894 3.19% ADF Trading Company I, LLC (Welton Investment Corporation) 15,692,139 16.66% ADF Trading Company II, LLC (Systematic Alpha Management, LLC) 6,122,924 6.50% ADF Trading Company III, LLC (Rosetta Capital Management, Inc.) 1,464,591 1.56% AlphaMosaic (US) LLC–Altis 3,048,249 3.24% AlphaMosaic (US) LLC–Krom River 4,236,068 4.50% APM Hedged Global Commodity Fund, LDC 2,853,984 3.03% Boronia Diversified Fund (U.S.), LP 14,424,437 15.31% Discus Feeder Ltd. 5,946,126 6.31% Global Commodity Systematic LP 5,808,784 6.17% Man-AHL Diversified II LP 15,281,296 16.22% Millburn Commodity Fund LP 2,775,610 2.95% MMT Energy Fund 1,535,825 1.63% Robeco Transtrend Diversified Fund LLC 9,750,000 10.35% Sparta Commodities US Feeder Fund LLC 2,241,348 2.38% TOTAL $ 94,190,275 100.00%  ADF Trading Company I, LLC, ADF Trading Company II, LLC, and ADF Trading Company III, LLC (each a “Trading Company” and together “Trading Companies”) are limited liability companies established by the Managing Member through which assets are allocated to managed accounts traded by Portfolio Managers as indicated. The Fair Value of these accounts includes cash on deposit with the Fund’s Clearing Broker and the fair value of futures contracts held in each Trading Company’s trading account. The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4T.Controls and Procedures. Evaluation of Disclosure Controls and Procedures. The Managing Partner and the Chief Compliance Officer of the Fund’s Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures. These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of June 30, 2009, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting. There have been no significant changes in the Fund's internal control over financial reporting in the three months ended June 30, 2009 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. Return to Table of Contents -13- Limitations on the Effectiveness of Controls. Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met. Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2008. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From April 1, 2009 through June 30, 2009, a total of 42,118 Units were sold for the aggregate net subscription amount of $5,307,647. Units were only sold to “accredited investors” as that term is defined in Regulation D of the Securities Act of 1933, as amended (the “Securities Act”). Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 04/01/2009 Class A $ 252,720 2,171.03 $116.41 04/01/2009 Class B 2,768,480 21,609.43 $128.11 04/01/2009 Class E 50,000 366.32 $136.49 05/01/2009 Class A 200,000 1,762.16 $113.50 05/01/2009 Class B 1,060,600 8,476.21 $125.13 06/01/2009 Class A 126,000 1,091.61 $115.43 06/01/2009 Class B 797,397 6,255.95 $127.46 06/01/2009 Class E 52,450 385.60 $136.02 $ 5,307,647 42,118.31 (b) Underwriters and Other Purchasers. The Units were not publicly offered. Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. Return to Table of Contents -14- (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing. The Fund’s Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Managing Member estimates that 90% or more of the Fund’s assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts. All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund. The balance of the Fund’s assets will be held in cash in the Fund’s bank account and will be used to maintain liquidity to pay Fund expenses. The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members. The Managing Member will not commingle the property of the Fund with the property of any other person or entity. Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 10.1* Trading Advisory Agreement between Rosetta Capital Management, Inc. and ADF Trading Company III, LLC dated April 1, 2009. 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certain information in this exhibit has been redacted and filed separately with the Securities & Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Return to Table of Contents -15- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:August 13, 2009 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer Return to Table of Contents -16-
